Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 15-19, 21-22, 25-28 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 20110232100, Park in view of USPGPUB 20140360021, Sonnenberg, USPGPUB 20120011725, Gratsias, and USPGPUB 20170341247, Zafiropoulos.  
Regarding Claims 15-17 and 28, Park discloses a razor blade and a razor cartridge using the same comprising a conventional blade support (fig. 3, 43) for a conventional razor blade assembly, fig 2,  having an inner face (see annotated fig 3) and an outer face (see annotated fig 3) comprising: an elongated lower portion (see annotated fig 3), an elongated upper portion (see annotated fig 3), and an elongated intermediate bent portion (see annotated fig 3) intermediate the lower and upper portions (see annotated fig 3), said upper portion extending forward said intermediate bent portion to a top side (see annotated fig 3), said lower portion 

    PNG
    media_image1.png
    584
    487
    media_image1.png
    Greyscale


Park lacks said blade support 43 having a thickness greater than 0.12 and less than 0.21 or per Claims 16 and 17, having a maximum thickness of between 0.155 and 0.185 millimeters (mm), or of about 0.17 millimeters (mm).
Sonnenberg discloses Razor components with novel coating comprising, a blade (fig 7, blade 72) disposed on a blade support (74), analogous with the blade support of the present invention and of the conventional blade support of fig 3 of Park, and discloses that in such an assembly it is known to have the support comprise a thickness of “0.0 mm to about 0.40 mm, e.g., about 0.15 mm to about 0.30 mm” (which includes the claimed ranges of  greater than 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park by having the blade support 43 have a thickness greater than 0.12 and less than 0.21 or per Claims 16 and 17, of between 0.155 and 0.185 millimeters (mm), or of about 0.17 millimeters (mm), in order to enhance the shaving performance of the razor, as taught by Sonnenberg. 
Park also lacks the support characterized in that the inner face, at the intermediate bent portion, having a radius of curvature between 0.16 and 0.28 millimeters.
Gratsias discloses a razor blade assembly (fig 27-30), with blades (27) having support portions (134  ) thereon and discloses that it is known for such supports to comprise inner faces (face on the left of fig 29) in which the inner face comprises an intermediate bent portion (portion in fig 4, where arrow 48 is pointing to) having a radius of curvature (R) and discloses that such radius is beneficially between 0.2mm (par 0119) in order to yield improved bending stiffness of the support (par 0014 ).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park by having the inner face, at the intermediate bent portion, have a radius of curvature of 2mm in order to beneficially yield improved bending stiffness of the support, as taught by Gratsias. 
Park also lacks the top and/or bottom side being substantially curved surfaces having a curvature that is greater than 0.065 and less than 0.13 millimeters, or per Claim 32, greater than 0.065 and less than 0.13mm. 


    PNG
    media_image2.png
    360
    490
    media_image2.png
    Greyscale

It would have been obvious as a matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park by having the top or bottom portions of the blade supports be curved as taught by Zafiropoulos in Fig. 5, since the changing of a shape of an element of an invention was held to be in the realm of design choice to one of ordinary skill in the art, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), and MPEP 2144.04-IV.B.
  
In addition, Examiner notes that in making such a modification it would also have been obvious to have the radius of curvature be between 0.065-0.13 mm, since this is within the realm of possibility of radii that would have been obvious to try to an artisan making the above modification in view of Zafiropoulos.  As shown in annotated fig 5 above, the top and bottom 
Regarding Claim 18, Park’s device includes the inner face of the bent portion of the blade support including a groove (See annotated fig 3 below).

    PNG
    media_image3.png
    368
    620
    media_image3.png
    Greyscale

Regarding Claim 19, Park also lacks an angle formed between a plane parallel to the lower portion and a plane parallel to the upper portion is between 60 and 76 degrees.


    PNG
    media_image4.png
    663
    862
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park by having the angle formed between a plane 
Regarding Claim 21, Park discloses a conventional cutting member (fig 3) comprising: at least one blade support (43) according to claim 15 (See Claim 15 rejection above), and a razor blade (41); the razor blade including a cutting edge (cutting edge of razor blade 41) and a lower face (face of razor blade 41 to which a portion of which blade support 43 is attached), the lower face of the razor blade being fixed on the outer face of the upper portion of the blade support (See fig 3, para 0007).
Regarding Claim 22, wherein the razor blade is fixed on the upper portion of the blade support by at least one welding spot (para 0007).
Regarding Claim 25, Park discloses a razor head (conventional head shown in Park’s fig 2) comprising: a frame (33), and at least one cutting member according to claim 21 (See Claim 21 rejection above), wherein the at least one blade support is received by the frame (fig 2, par 0006).
Regarding Claim 26, the blade support is movably mounted in the frame (in that the blades, along with the cartridge are movable, e.g. at least when being used to shave a user’s skin).
Regarding Claim 27, Park discloses a mechanical shaving razor comprising: a handle (fig. 1, handle 2) and a razor head according claim 25 (see claim 25 rejection above). 
Regarding Claim 33, the Park assembly as modified by Gratsias and Zafiropoulos discloses all the limitations of Claim 21 as discussed above. 

Zafiropoulos discloses a razor blade assembly, which like the conventional assembly of Park, includes blade supports to which blades are attached, and discloses that in such an assembly it is known to have the top and bottom portions thereof be curved (see annotated fig 5 below).

    PNG
    media_image2.png
    360
    490
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park by the top or bottom portions of the blade supports be curved, in order to have the supports be manufactured in an easier to handle ergonomic fashion, since curved portions are more easily handle than sharp cornered supports.  
In the modification above, the art is silent about the range of the radius of curvature as specified in the claims. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select the range of the radius of curvature as specified above, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claims 20 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Gratsias and Zafiropoulos and further in view of USPN 9156174, Gratsias, et al., hereafter referred to as Gratsias. 
Regarding Claim 20, the Park assembly as modified by Gratsias and Zafiropoulos discloses all the limitations of Claim 15 as discussed above.
Modified Park lacks the outer face of the blade support having a recess disposed in the intermediate bent portion.
Instead Park discloses a recess, in the form of a groove, disposed on the inner face of the bent portion thereof, as shown in annotated fig 3 shown below. 

    PNG
    media_image3.png
    368
    620
    media_image3.png
    Greyscale

Gratsias discloses a flexible bent razor blade for a shaving razor, which like the Park blade includes a support portion (48, 49) and an intermediate bent portion (36), and discloses that in such an assembly it is known to include both a  groove (50) on an interior face of the intermediate portion and a recess (179) on the external face of the intermediate portion in 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Park’s apparatus, as modified by Zafiropoulos, by also including a notch on the outer face of the portion of the bent part of the blade in order to improve the performance of the razor blades, by allowing the upper portion thereof to be longer without increasing the overall bulk of the head, as taught by Gratsias.
Regarding Claim 30, the Park assembly as modified by Gratsias and Zafiropoulos discloses all the limitations of Claim 28 as discussed above.
Modified Park lacks the outer face of the blade support having a recess disposed in the intermediate bent portion.
Modified Park lacks the outer face of the blade support having a recess disposed in the intermediate bent portion.
Instead Park discloses a recess, in the form of a groove, disposed on the inner face of the bent portion thereof, as shown in annotated fig 3 shown below. 

    PNG
    media_image3.png
    368
    620
    media_image3.png
    Greyscale

Gratsias discloses a flexible bent razor blade for a shaving razor, which like the Park blade includes a support portion (48, 49) and an intermediate bent portion (36), and discloses that in such an assembly it is known to include both a  groove (50) on an interior face of the intermediate portion and a recess (179) on the external face of the intermediate portion in order to improve the performance of the razor blades, by allowing the upper portion thereof to be longer (col. 1, lines 35-50).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Park’s apparatus, as modified by Zafiropoulos, by also including a notch on the outer face of the portion of the bent part of the blade in order to improve the performance of the razor blades, by allowing the upper portion thereof to be longer without increasing the overall bulk of the head, as taught by Gratsias.
Regarding Claim 31, the Park inner face of the bent portion of the support has a groove (See annotated fig 3 above).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Gratsias and Zafiropoulos and further in view of USPGPUB 20070011880, Pennell, et al., and hereafter referred to as Pennell. 
Regarding Claim 23, the Park assembly as modified by Gratsias and Zafiropoulos discloses all the limitations of Claim 21 as discussed above.
Modified Park lacks a portion of the lower face of the razor blade which is in contact with the blade support with a length of between 0.39 and 0.59 millimeters.
Pennell discloses a blade support for a razor blade assembly, like that of the conventional blade of Park, wherein a blade (410) is attached to the blade support, and discloses that in such an assembly it is known to have a portion of the lower face of the razor blade which is in contact with the blade support be a length of between 0.39 and 0.59 millimeters (par 0006, which states less than 0.6 millimeters, preferably 0.55 millimeters) in order to have the space between the blades be narrower and thus increase an effectiveness of the shave. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park’s apparatus, as modified by Zafiropoulos, by having a portion of the lower face of the razor blade which is in contact with the blade support with a length of between 0.39 and 0.59 millimeters in order to allow the space between the blades be narrower and thus increase an effectiveness of the shave, as taught by Pennell.
Response to Arguments
Applicant’s arguments, see arguments, filed 6/16/21, with respect to the rejection(s) of claim(s) 15-28 and 30-33 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the Gratsias.
Applicant’s arguments, see arguments, filed 6/16/21, with respect to the 35 USC 112 rejection(s) of claim(s) 15-28 and 30-33 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        09/10/2021